NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0256n.06
                            Filed: May 15, 2008

                                          No. 07-3640

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


MARK LUSHER,                        )
                                    )               ON APPEAL FROM THE
            Plaintiff-Appellee,     )               UNITED STATES DISTRICT
                                    )               COURT FOR THE NORTHERN
v.                                  )               DISTRICT OF OHIO
                                    )               EASTERN DIVISION
CITY OF MANSFIELD,                  )
LYDIA J. REID, MAYOR,               )
MICHAEL HARTSON, FIRE CHIEF, )
RONALD S. KREUTER,                  )               OPINION
DIRECTOR OF PUBLIC SAFETY,          )
THE CENTER FOR INDIVIDUAL           )
AND FAMILY SERVICES and             )
RUDY A. NYE,                        )
                                    )
            Defendants-Appellants.  )
____________________________________)


BEFORE: MARTIN and NORRIS, Circuit Judges, and STAMP, District Judge.*

       PER CURIAM.

       The City of Mansfield terminated Mark Lusher (“Lusher”) from his employment as a

firefighter with the City as a result of Lusher’s failure to comply with a “Last Chance Agreement”

in which Lusher agreed to seek alcohol rehabilitation treatment as a condition of his continued

employment. Lusher filed suit against the City and various City officials pursuant to 48 U.S.C.


*The Honorable Frederick P. Stamp, Jr., United States District Judge for the Northern District of
West Virginia sitting by designation.
§§ 1983 and 1985 alleging Fourteenth Amendment procedural due process violations and civil

conspiracy and, pursuant to Ohio law, alleging breach of contract and disability discrimination.

Lusher also sued The Center for Individual and Family Services (“The Center”), his alcohol

rehabilitation treatment provider, and Rudy Nye, his alcohol treatment counselor at The Center,

alleging due process violations, civil conspiracy and breach of contract. The district court reviewed

the procedures afforded to Lusher both before and after his termination and found that Lusher was

not denied procedural due process as to his protected property interest in continued employment as

a firefighter. The district court further concluded that Lusher’s civil conspiracy claim fails because

it is derivative of his procedural due process claims. Therefore, the district court granted summary

judgment in favor the defendants on all of Lusher’s federal claims. As to Lusher’s state law claims,

the district court declined to exercise supplemental jurisdiction and dismissed them without ruling

on the merits.

       Following consideration of the record on appeal, the briefs of the parties and the applicable

law, we are persuaded that the district court was correct in granting summary judgment to the

defendants on the plaintiff’s federal claims and in declining to exercise supplemental jurisdiction

over the plaintiff’s state claims. Accordingly, for the reasons set forth in the Opinion and Order of

the district court dated March 8, 2007, the judgment of the district court is AFFIRMED.




                                                  2